ROSS, C. J.
• I. The respondent was tried upon an information charging him and three others with breaking and entering a store at South Barton, in the night time, with intent to steal. Two of the others, Smith and Roderick, pleaded guilty and were used by the state as witnesses against the respondent. That portion of their testimony excepted to was properly admitted to establish the commission of the crime charged, and that certain property was stolen from the store.- It was none the less admissible because their testimony, if believed, would establish that they, without the presence or aid of the respondent, broke and entered the store and stole the goods therefrom. The state might properly show the corpus delicti before showing the respondent’s connection with it.
The testimony of the officers, Moe and Bell (who made the arrest) excepted to, was to the effect that part of the goods taken from the store were found on the persons of the two who pleaded guilty, and a part on the respondent, and had a tendency to show that the three were engaged in the commission of the crime. There was no error in admitting this testimony. The exception to the testimony of Orcutt is not now insisted upon.
*527II. At the close of the testimony produced by the state the respondent rested, and made a motion that the court order a verdict in his favor, for that the evidence was insufficient to warrant a conviction. The court properly overruled this motion. The respondent’s counsel contends that there was error in this action of the court, mainly on the ground that it was the duty of the jury either to give credence to all of the testimony of the two respondents who pleaded guilty, or wholly to reject their testimony; and that treating this testimony introduced by the state, either way, the- remaining testimony would be insufficient to connect the respondent with the commission of the crime. But this contention is not sound. It was for the jury, and not for the court, to consider and weigh the testimony of the two respondents who had pleaded guilty, and to determine what portion of it they would believe, and what they would disbelieve, as the other uncontroverted facts in the case might indicate, that their testimony was true or false. The relations of the state to the witnesses it may introduce, is-different from that of a private party. The state has no partisan ends to serve. It has as much interest to clear the innocent as to convict the guilty. Hence it is under a duty to produce and use all witnesses, of whatever character, whose testimony may shed light upon the investigation and aid the jury in arriving at the truth. State v. Magoon, 50 Vt. 533.
The jury might well believe that portion of these respondents’ testimony which showed that the respondent Harrison was with them in their journeyings for some time both before and after the commission of the burglary and theft; that he was at South Barton with them just before the commission of the crime, and again at Barton very soon after, and reject the improbable portion that he left them just before the commission of the crime, and met them in the darkness of the night just after at Barton, and went with them, carrying the stolen goods, all through the night, to the barn *528near Newport, where they slept until near noon the next day. Their account, too, of the way they came to give him the stolen property found on him was unnatural and almost incredible. His connection with the respondents, who pleaded guilty, both before and after the commission of the crime, his presence at the place just before the commission, his possession of part of the stolen property, his false account of where and how he obtained it, as well as their improbable story of his leaving them at South Barton just before the commission of the crime, and meeting them in the dark at Barton just after, and how he came to take and use the stolen property, was all evidence proper for the jury to consider and weigh, as tending to show, respondent Harrison guilty.
III. It is not seriously contended that there was error in the charge of the court excepted to; but it is contended that the court ought to have explained more fully. The charge given, in so far as it told the jury that if they found, beyond a reasonable doubt, that the respondent falsified in the account he gave of when and where he came into possession of the stolen property, such action was a circumstance tending to show him guilty, was correct, and if the respondent’s counsel'desired, and thought further instruction on this point necessary, he should have requested it. There was no error in not giving further unrequested instruction on the point, inasmuch as the instruction given was correct and fully covered the point.
Judgment; there is no error m the proceedings of the county court, and that the respondent takes nothing by his exceptions.